Citation Nr: 1303340	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-30 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been submitted.

In July 2007, the Veteran testified before a hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In his October 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In March 2011, he withdrew his hearing request.

In July 2011, the Board denied the Veteran's petition to reopen the claim of service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2012, the Court set aside the Board's July 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in an April 2012 Joint Motion filed by counsel for the Veteran and VA.

The Veteran's July 2005 claim of service connection for a psychiatric disability was limited to PTSD only.  However, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting the petition to reopen the claim of service connection for PTSD, the Board has characterized the underlying issue as a claim of service connection for a psychiatric disability, to include PTSD.
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The underlying issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied in a July 1997 rating decision as there was no competent evidence of a relationship between the disability and service, including any in-service stressor; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for PTSD was again denied in a March 2001 rating decision as new and material evidence had not been submitted; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

3.  Evidence received since the March 2001 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.



CONCLUSIONS OF LAW

1.  The RO's March 2001 decision confirming the denial of service connection for PTSD is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2012).

2.  The evidence received since the March 2001 decision is new and material and sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the Board's favorable decision in reopening the claim of service connection for PTSD, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for PTSD in July 1997 because there was no competent evidence of a relationship between the disability and service, including any in-service stressor.  Specifically, it was explained that the evidence failed to establish any relationship between PTSD and any disease or injury in service.  There was no evidence of any complaints of or treatment for a mental disorder in the Veteran's service treatment records and he did not report any specific in-service stressors.  Rather, his only reported stressor occurred prior to service in 1969 when he was assaulted by police officers.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the July 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for PTSD in December 2000 and the RO denied his petition in the March 2001 decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  The March 2001 decision, therefore, also became final.  See Id.

Thus, the Board will review the evidence submitted since the March 2001 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the March 2001 denial includes the Veteran's July 2005 claim (VA Form 21-4138), his testimony during the July 2007 hearing, a "Statement in Support of Claim for Service Connection for PTSD" form (VA Form 21-0781), an October 2008 VA treatment record, and statements by the Veteran dated in March and May 2011.  This additional evidence includes reports of emotional problems prior to service due to a physical assault, psychiatric symptoms and behavioral problems in service, and reports of a continuity of psychiatric symptomatology in the years since service.  Such additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran's current PTSD may have pre-existed service and may have been aggravated in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  

As discussed below, the newly submitted evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's current psychiatric disability.  The evidence is, therefore, new and material, and the claim of service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened, and to this extent only the appeal is granted.




REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, medical records reflect that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a March 2008 VA psychiatric evaluation note and a September 2008 VA inpatient treatment note include diagnoses of depressive disorder NOS, panic disorder, and PTSD.  Thus, there is competent evidence of a current psychiatric disability.

The Veteran contends that he experienced emotional problems prior to service due to an assault by police officers.  He has also reported that he experienced psychiatric symptoms and behavior problems in service, and such problems have reportedly continued in the years since service.  However, there is some evidence to the contrary.  For example, his July 1972 entrance examination was normal and he was therefore presumed sound.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

VA's duty to obtain an examination as to the nature and etiology of the Veteran's current psychiatric disability is triggered.  Such an examination is needed to obtain a medical opinion as to whether his current psychiatric disability was incurred in or aggravated by service, or whether it is otherwise related to service.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the July 2007 hearing, the Veteran reported that he had received psychiatric treatment at the VA Medical Center in San Antonio, Texas (VAMC San Antonio) in the 1980s.  Also, he reported in a March 2011 statement (VA Form 21-4138) that he wished to submit treatment records from the San Antonio Vet Center.  The treatment records from VAMC San Antonio in the claims file are dated from January 1994 to April 1997, February to August 2000, April 2007 to April 2008, and from September 2008 to January 2010.  There are no treatment records from the San Antonio Vet Center in the claims file and there are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability  from VAMC San Antonio from August 1975 through January 1994, April 1997 through February 2000, August 2000 through April 2007, April through September 2008, and from January 2010 through the present, and from the Vet Center in San Antonio, Texas. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine whether his current psychiatric disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

For each psychiatric disability identified, the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that it had its onset in service, or (in the case of any psychosis) have its onset in the year immediately following service, or is a psychiatric disability related to the Veteran's reported psychiatric and behavioral problems in service, or is any current psychiatric disability otherwise the result of a disease or injury in service?  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis? 

In answering the above questions, the examiner must specifically acknowledge and discuss any psychiatric disabilities diagnosed since July 2005 (including PTSD, depressive disorder NOS, panic disorder, psychosis NOS, and anxiety), the Veteran's reported assault prior to service, any reported psychiatric stressors and symptoms in service, and the Veteran's reports of psychiatric symptoms in the years since service.  The examiner must provide reasons for each opinion given.

3.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


